August 21, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     HARRIS COUNTY, TEXAS, Appellant

NO. 14-13-00606-CV                          V.

   CARLO PARADA, PATRICIA CONTRERAS AND PATRICIA QUIROZ
                    CONTRERAS, Appellees
              ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on June 5, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Harris County, Texas.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.